ROBERT P. BRADLEY, Retired Appellate Judge.
This is a breach of contract case.
In three different months, Eastern Shore Travel, Inc. purchased tickets from various airlines for a passenger listed as Don MeGriff. The ticket invoices were sent to the offices of Sunbelt Edison, a corporation.
Eastern Shore subsequently sent two separate requests for payment to Sunbelt Edison and received responses from MeGriff. The invoices for the tickets were never paid and Eastern Shore filed suit in the District Court of Baldwin County, seeking $1,070 in principal, plus interest and costs. The suit was brought against MeGriff individually.
After a hearing on the complaint, the district court entered judgment for Eastern Shore. MeGriff then appealed this judgment to the circuit court. After an ore tenus proceeding, the circuit court entered a judgment against MeGriff in the amount *1066of $1,193. McGriff filed a motion for a new trial, and the motion was denied. This appeal ensued.
McGriff argues that the airline tickets in question were obtained by Eastern Shore on behalf of Sunbelt Edison and that he is not personally liable for the expense of the tickets. However, McGriff’s argument is unsupported by any citation of authority. Failure to cite any authority in support of an appellate argument precludes this court from considering the issues presented. May v. Dep’t of Human Resources, 512 So.2d 781 (Ala.Civ.App.1987). Accordingly, the judgment is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge ROBERT P. BRADLEY while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.